



Exhibit 10.3
[Execution]


AMENDMENT NO. 11 TO LOAN AND SECURITY AGREEMENT
THIS AMENDMENT NO. 11 TO LOAN AND SECURITY AGREEMENT, WAIVER AND CONSENT (this
“Agreement”) is made as of December 31, 2019 by and among KEMET ELECTRONICS
CORPORATION, a Delaware corporation (“KEC”), KEMET BLUE POWDER CORPORATION, a
Nevada corporation (“KEMET Blue”), THE FOREST ELECTRIC COMPANY¸ an Illinois
corporation (“FELCO” and, together with KEC, and KEMET Blue, each individually,
a “U.S. Borrower” and, collectively, “U.S. Borrowers”), KEMET ELECTRONICS
MARKETING (S) PTE LTD., a Singapore corporation (“Singapore Borrower” and,
together with U.S. Borrowers, each individually, a “Borrower” and, collectively,
“Borrowers”), the financial institutions party hereto as lenders (collectively,
“Lenders”) and BANK OF AMERICA, N.A., a national banking association, as agent
for the Lenders (“Agent”).
W I T N E S S E T H:
WHEREAS, Borrowers, Lenders and Agent have entered into that certain Loan and
Security Agreement dated as of September 30, 2010 (as amended, restated,
renewed, extended, substituted, modified and otherwise supplemented from time to
time, the “Loan Agreement”), and certain other Loan Documents (as defined in the
Loan Agreement); and
WHEREAS, Borrowers have requested that Agent and Lenders agree to amend certain
provisions of the Loan Agreement, and Agent and Lenders are willing to do so,
subject to the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS.
Capitalized terms used and not defined in this Agreement shall have the
respective meanings given them in the Loan Agreement.
SECTION 2.
ACKNOWLEDGMENTS.

2.1    Acknowledgment of Obligations. Each Borrower hereby acknowledges,
confirms and agrees that as of December 30, 2019, U.S. Borrowers are jointly and
severally indebted to Agent and Lenders in respect of the Revolver Loans in the
principal amount of $0 and in respect of LC Obligations in the amount of $0, and
Singapore Borrower is indebted to Agent and Lenders in respect of the Revolver
Loans in the principal amount of US$0. All such amounts, together with interest
accrued and accruing thereon, and fees, costs, expenses and other charges now or
hereafter payable by each Borrower to Agent and Lenders, are unconditionally
owing by such Borrower to Agent and Lenders in accordance with the terms of the
Loan Documents, without offset, defense or counterclaim of any kind, nature or
description whatsoever.


2.2    Acknowledgment of Security Interests. Each Borrower hereby acknowledges,
confirms and agrees that Agent, for the benefit of Secured Parties, has and
shall continue to have valid, enforceable and perfected first priority Liens,
subject to Permitted Liens, upon and security interests in the Collateral of
such Borrower granted prior to the date hereof to Agent, for the benefit of
Secured Parties, pursuant to the Loan Documents or otherwise granted prior to
the date hereof to or held by Agent, for the benefit of Secured Parties, and
upon and in which Agent, for the benefit of Secured Parties, prior to the date
hereof had perfected first priority Liens and security interests.






5571684.4                        



--------------------------------------------------------------------------------







2.3 Binding Effect of Documents. Each Borrower hereby acknowledges, confirms and
agrees that: (a) each of the Loan Documents to which it is a party has been duly
executed and delivered, and each is in full force and effect as of the date
hereof, (b) the agreements and obligations of such Borrower contained in the
Loan Documents and in this Agreement constitute the legal, valid and binding
obligations of such Borrower, enforceable against it in accordance with their
respective terms, and such Borrower has no valid defense to the enforcement of
such obligations, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or similar laws affecting the rights of creditors
generally and to the effect of general principles of equity whether applied by a
court of law or equity, and (c) Agent and Lenders are and shall be entitled to
the rights, remedies and benefits provided for in the Loan Documents and
applicable law.


SECTION 3.    AMENDMENT
3.1    Section 14 of the Loan Agreement is hereby amended to insert the
following new Section 14.19 to such Section:
“Section 14.19. Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):


(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties


















5571684.4                    2







--------------------------------------------------------------------------------





with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.


(b)    As used in this Section 14.19, the following terms have the following
meanings:


“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.


“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).


“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.


“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).”


SECTION 4.    REPRESENTATIONS, WARRANTIES AND COVENANTS.


Each Borrower hereby represents, warrants and covenants with and to Agent and
Lenders as follows:
4.1    Authorization.


(a)Each Obligor has the corporate or limited liability company power and
authority to execute, deliver and perform this Agreement and, in the case of the
Borrowers, to obtain the extensions and increases of credit under the Loan
Agreement as amended by this Agreement (the “Amended Loan Agreement”).


(b)No consent or authorization of, filing with, notice to or other act by, or in
respect of, any Governmental Authority or any other Person is required to be
obtained by the Loan Parties in connection with this Agreement, except (i)
consents, authorizations, filings, acts and notices which have been obtained,
taken or made and are in full force and effect and (ii) consents,
authorizations, filings, acts and notices in respect of Liens created pursuant
to the Loan Documents (including Liens to be created under foreign pledge
agreements after the date hereof) and to the release of existing Liens.


(c)This Agreement has been duly executed and delivered on behalf of each Obligor
that is a party hereto. This Agreement and the Loan Agreement constitute the
legal, valid and binding obligations of the Borrowers and the other Obligors
that are party thereto and are enforceable against the Borrowers and the other
Obligors that are party thereto in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.














5571684.4                    3







--------------------------------------------------------------------------------





4.2    Representations in Loan Documents. Each of the representations and
warranties made by or on behalf of such Borrower to Agent and Lenders in any of
the Loan Documents was true and correct in all material respects when made
(except for those representations and warranties that were already qualified by
concepts of materiality or by express thresholds, which representations and
warranties shall be true and correct in all respects) and is true and correct in
all material respects on and as of the date of this Agreement with the same full
force and effect as if each of such representations and warranties had been made
by or on behalf of such Borrower on the date hereof and in this Agreement (other
than such representations and warranties that relate solely to a specific prior
date).


4.3    Binding Effect of Documents. This Agreement and the other Loan Documents
have been duly executed and delivered to the Lender by such Borrower and are in
full force and effect, as modified hereby.
4.4    No Conflict, Etc. The execution, delivery and performance of this
Agreement by such Borrower will not violate or cause a default under any
Applicable Law or Material Contract of such Borrower and will not result in, or
require, the creation or imposition of any Lien on any of its properties or
revenues, other than Permitted Liens.


4.5    No Default or Event of Default. No Default or Event of Default exists
immediately prior to the execution of this Agreement and no Default or Event of
Default will exist immediately after the execution of this Agreement and the
other documents, instruments and agreements executed and delivered in connection
herewith.
4.6    Additional Events of Default. Any misrepresentation by such Borrower, or
any failure of such Borrower to comply with the covenants, conditions and
agreements contained in any Loan Document, herein or in any other document,
instrument or agreement at any time executed and/or delivered by such Borrower
with, to or in favor of Agent and/or Lenders shall, subject to the terms and
provisions of the Loan Agreement and the other Loan Documents, constitute an
Event of Default hereunder, under the Loan Agreement and the other Loan
Documents.


SECTION 5.    CONDITIONS PRECEDENT.


The effectiveness of the terms and provisions of this Agreement shall be subject
to the receipt by Agent of:
(a)    this Agreement, duly authorized, executed and delivered by each Borrower,
Lenders and Agent;
(b)    such other documents, instruments and agreements as Agent in its
discretion deems reasonably necessary, all in form and substance reasonably
satisfactory to Agent.


SECTION 6.    PROVISIONS OF GENERAL APPLICATION.


6.1    Effect of this Agreement. Except as modified pursuant hereto, and
pursuant to the other documents, instruments and agreements executed and
delivered in connection herewith, no other changes or modifications to the Loan
Documents are intended or implied and in all other respects the Loan Documents
are hereby specifically ratified, restated and confirmed by all parties hereto
as of the effective date hereof. To the extent of conflict between the terms of
this Agreement










5571684.4                    4







--------------------------------------------------------------------------------











and the other Loan Documents, the terms of this Agreement shall control. Any
Loan Document amended hereby shall be read and construed with this Agreement as
one agreement.
6.2    Costs and Expenses. Borrowers absolutely and unconditionally agree to pay
to Agent, on demand by Agent at any time and as often as the occasion therefor
may require, whether or not all or any of the transactions contemplated by this
Agreement are consummated: all reasonable fees and disbursements of any counsel
to Agent in connection with the preparation, negotiation, execution, or delivery
of this Agreement and any agreements delivered in connection with the
transactions contemplated hereby and all reasonable out-of-pocket expenses which
shall at any time be incurred or sustained by Agent or its directors, officers,
employees or agents as a consequence of or in any way in connection with the
preparation, negotiation, execution, or delivery of this Agreement and any
agreements prepared, negotiated, executed or delivered in connection with the
transactions contemplated hereby.


6.3    No Third Party Beneficiaries. The terms and provisions of this Agreement
shall be for the benefit of the parties hereto and their respective successors
and assigns; no other person, firm, entity or corporation shall have any right,
benefit or interest under this Agreement.


6.4    Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be reasonably
necessary or desirable to effectuate the provisions and purposes of this
Agreement.


6.5    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.


6.6    Merger. This Agreement sets forth the entire agreement and understanding
of the parties with respect to the matters set forth herein. This Agreement
cannot be changed, modified, amended or terminated except in a writing executed
by the party to be charged.


6.7    Survival of Representations and Warranties. All representations and
warranties made in this Agreement or any other document furnished in connection
with this Agreement shall survive the execution and delivery of this Agreement
and the other documents, and no investigation by Agent or any closing shall
affect the representations and warranties or the right of Agent to rely upon
them.


6.8    Severability. Any provision of this Agreement held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Agreement.


6.9    Reviewed by Attorneys. Each Borrower represents and warrants to Agent and
Lenders that it (a) understands fully the terms of this Agreement and the
consequences of the execution and delivery of this Agreement, (b) has been
afforded an opportunity to have this Agreement reviewed by, and to discuss this
Agreement and each document executed in connection herewith with, such attorneys
and other persons as such Borrower may wish, and (c) has entered into this
Agreement and executed and delivered all documents in connection herewith of its
own free will and accord and without threat, duress or other coercion of any
kind by any Person. The parties hereto acknowledge and agree that neither this
Agreement nor the other documents executed pursuant hereto shall be construed
more favorably in favor of one than the other based upon which party drafted the
same, it being acknowledged that all parties hereto contributed




5571684.4                    5







--------------------------------------------------------------------------------











substantially to the negotiation and preparation of this Agreement and the other
documents executed pursuant hereto or in connection herewith.
6.10    Governing Law; Consent to Jurisdiction and Venue.


(a)THIS AGREEMENT, UNLESS OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES
(BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS).


(b)EACH BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
FEDERAL OR STATE COURT SITTING IN OR WITH JURISDICTION OVER THE STATE OF NEW
YORK, IN ANY PROCEEDING OR DISPUTE RELATING IN ANY WAY HERETO, AND AGREES THAT
ANY SUCH PROCEEDING SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH
BORROWER IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE
REGARDING SUCH COURT’S PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR
INCONVENIENT FORUM. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS
IN THE MANNER PROVIDED FOR NOTICES IN SECTION 14.3.1 OF THE LOAN AGREEMENT.
Nothing herein shall limit the right of Agent or any Lender to bring proceedings
against any Obligor in any other court, nor limit the right of any party to
serve process in any other manner permitted by Applicable Law. Nothing in this
Agreement shall be deemed to preclude enforcement by Agent of any judgment or
order obtained in any forum or jurisdiction.


6.11    Waivers. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
BORROWER WAIVES (A) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVES) IN ANY PROCEEDING OR DISPUTE OF ANY KIND RELATING IN ANY WAY
HERETO; (B) PRESENTMENT, DEMAND, PROTEST, NOTICE OF PRESENTMENT, DEFAULT,
NON-PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF
ANY COMMERCIAL PAPER, ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND
GUARANTIES AT ANY TIME HELD BY AGENT ON WHICH A BORROWER MAY IN ANY WAY BE
LIABLE, AND HEREBY RATIFIES ANYTHING AGENT MAY DO IN THIS REGARD; (C) NOTICE
PRIOR TO TAKING POSSESSION OR CONTROL OF ANY COLLATERAL; (D) ANY BOND OR
SECURITY THAT MIGHT BE REQUIRED BY A COURT PRIOR TO ALLOWING AGENT TO EXERCISE
ANY RIGHTS OR REMEDIES; (E) THE BENEFIT OF ALL VALUATION, APPRAISEMENT AND
EXEMPTION LAWS; (F) ANY CLAIM AGAINST AGENT OR ANY LENDER, ON ANY THEORY OF
LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES
(AS OPPOSED TO DIRECT OR ACTUAL DAMAGES) IN ANY WAY RELATING TO ANY ENFORCEMENT
ACTION, OBLIGATIONS, LOAN DOCUMENTS OR TRANSACTIONS RELATING THERETO; AND (G)
NOTICE OF ACCEPTANCE HEREOF. Each Borrower acknowledges that the foregoing
waivers are a material inducement to Agent and Lenders entering into this
Agreement and that Agent and Lenders are relying upon the foregoing in their
dealings with Borrowers. Each Borrower has reviewed the foregoing waivers with
its legal counsel and has knowingly and voluntarily waived its jury trial and
other rights








5571684.4                    6







--------------------------------------------------------------------------------









following consultation with legal counsel. In the event of litigation, this
Agreement may be filed as a written consent to a trial by the court.
6.12    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute but one and the same Amendment. In
making proof of this Agreement, it shall not be necessary to produce or account
for more than one counterpart thereof signed by each of the parties hereto.
Delivery of an executed counterpart of this Agreement electronically or by
facsimile shall be effective as delivery of an original executed counterpart of
this Agreement.




[Signature page follows]


































































5571684.4                    7







--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.


KEMET ELECTRONICS CORPORATION


 
 
 
 
By:
/s/ R. James Assaf
 
Name:
R. James Assaf
 
Title:
SVP, General Counsel & Secretary
 
 
 
 
KEMET ELECTRONICS MARKETING (S) PTE LTD.
 
 
 
 
By:
/s/ R. James Assaf
 
Name:
R. James Assaf
 
Title:
Director
 
 
 
 
KEMET BLUE POWDER CORPORATION
 
 
 
 
By:
/s/ Richard Vatinelle
 
Name:
Richard Vatinelle
 
Title:
Treasurer
 
 
 
 
THE FOREST ELECTRIC COMPANY
 
 
 
 
By:
/s/ Richard Vatinelle
 
Name:
Richard Vatinelle
 
Title:
Secretary
 
 
 
 
 
 
 

























Signature Page to Amendment No. 11



--------------------------------------------------------------------------------





Acknowledged:
KEMET CORPORATION


KEMET CORPORATION
 
 
 
 
By:
/s/ R. James Assaf
 
Name:
R. James Assaf
 
Title:
SVP, General Counsel & Secretary
 
 
 
 
KEMET SERVICES CORPORATION


 
 
 
 
By:
/s/ Connie W. Fischer
 
Name:
Connie W. Fischer
 
Title:
President
 
 
 
 
KRC TRADE CORPORATION


 
 
 
 
By:
/s/ R. James Assaf
 
Name:
R. James Assaf
 
Title:
Secretary
 
 
 
 













































Signature Page to Amendment No. 11



--------------------------------------------------------------------------------





BANK OF AMERICA, N.A.,
 
as Agent and sole Lender
 
 
 
 
By:
/s/ Andrew A. Doherty
 
Name:
Andrew A. Doherty
 
Title:
Senior Vice President
 
 
 
 





Signature Page to Amendment No. 11

